Case: 1:20-cv-02360-DCN Doc #:9 Filed: 12/07/20 1o0f1. PagelD #: 90

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
STATE OF OHIO ex rel. CHARLES P. ) CASE NO. 1: 20 CV 2360
BOLTON, WILLIAM P. BOLTON, AND _ )
BOLTON PROPERTIES, LTD., ef al., )
)
Plaintiffs, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER
)
)
CITY OF MENTOR, et al., )
)
Defendants. )

This matter comes is before the Court on Plaintiffs’ Motion to Remand this action to
State court. (ECF #5). Based upon Plaintiffs’ representation that they are not asserting any
federal claims, Defendants have no objection to remand. Accordingly, Plaintiffs’ Motion to
Remand (ECF #5) is granted. The clerk shall remand this action to the Court of Common Pleas
for Lake County, Ohio.
IT IS SO ORDERED. | / | L
WIA If (' | A WAT

\ DONALD ©. © NUGENT
; 44 United States District’J udge

<p

 

 
